DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 November 2021 has been entered.
 
Status of the Claims
Claims 1, 3-5, 8-9, 11-13, 15 and 18 are pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Instant claim 13 recites a minimum percentage of 30% by wt. of tolcapone, 20% by wt. of HPMC, 0.1% by wt. talc, 0.03% by wt. magnesium stearate, and 0.06% by wt. anhydrous colloidal silica (i.e., combined minimum of 50.19 wt.%).  However, the claim also recites up to 65% microcrystalline cellulose.  The instant claim is not enabled for microcrystalline cellulose in an amount up to 65 wt.%, wherein the total weight percent is greater than 100%.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant claim 13 recites that the ingredients are present in amount by weight percent.  It is unclear whether the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 3-4, 8-9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Centellas Casado et al. (US 2014/0296188 A1) in view of Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).
Centellas Casado et al. teach a method for the prevention and/or treatment of a transthyretin-associated amyloidosis comprising administering a COMT inhibitor, such as tolcapone (Claims 14-25).  Centellas Casado et al. further teach that the dosages may be in the form of a tablet, and may be controlled release ([0062]).  Centellas Casado et al. teach that controlled release dosage forms are known in the art and particularly desirable for the treatment of chronic diseases or for the administration of active agents that can be toxic at high doses or that show a low half-life pattern when administered to the patient ([0062]).
Centellas Casado et al. do not explicitly teach micronized tolcapone having a Dv,0.9 of not more than 55 µm, as instantly claimed.  However, Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient as a starting point in the formulations.  The release of the active pharmaceutical ingredient into the body is then controlled using matrices, membranes or 
Also, Centellas Casado et al. do not explicitly disclose sustained release tablets comprising a cellulose polymer and a binder.  Smith teaches that in addition to the active, the core may comprise binders ([0032]).  Smith teaches that polymers for providing a sustained release coating include alkylcelluloses and hydroxyalkylcelluloses ([0069], [0072]).  Smith also teaches that a coating may comprise hydroxypropyl methyl cellulose ([0077]).  Smith further teaches that the micronized olanzapine comprising a polyvinyl alcohol polymer coating yielded a sustained rate of release that was substantially constant or pseudo-zero-order over several days ([0109]).
  Therefore, it would have been prima facie for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare sustained release compositions according to Centellas Casado et al. wherein the tolcapone is micronized with a particle size of Dv,0.9 <55 µm, such as <5 µm, and the tablet comprises a binder and hydroxypropyl methyl cellulose, as reasonably suggested by Smith.  Such would have been obvious because Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient.  Smith also teaches that in addition to the active, the core may comprise binders; and a coating may comprise hydroxypropyl methyl cellulose.  
Further regarding the size of the micronized tolcapone, it would have been obvious for a person having ordinary skill in the art to optimize the particle size of tolcapone 
Heller et al. teach that tolcapone is a reversible COMT inhibitor of 2-3 hour half-life.  It exerts its COMT inhibitory effects in the central nervous system as well as in the periphery.  Its use is limited by its hepatotoxicity.  The typical dose of tolcapone in PD management is 100-200 mg three times daily.  Tolcapone may also be effective in the treatment of Hallucinogen Persisting Perception Disorder, decreasing visual symptoms.  Continuous oral administration of tolcapone could reduce its dosage and/or frequency of administration and its hepatotoxicity.  The reduced dosage could alleviate its hepatotoxicity.  Its daily dose could be less than 500 mg per 16 awake hours, such as less than 300 mg per 16 awake hours.  It could be continuously orally administered, for example, as an aqueous suspension comprising small particles, e.g., less than 100 µm average diameter, such as less than 30 µm, 10 µm, 3 µm or 1 µm particles of the drug.  Alternatively, it could be administered as a suspension in a non-aqueous solution, such an edible oil, cocoa-butter, propylene glycol, or glycerol ([0231]).
Therefore, a person having ordinary skill in the art would have been motivated to optimize the micronized particle size for incorporation into a sustained release system, such as less than 100 µm, 30 µm, 10 µm, 3 µm or 1 µm as taught by Heller et al.
Regarding the concentration of tolcapone, cellulose polymer and binder, a person having ordinary skill in the art would have been motivated to optimize their amounts in order to prepare a sustained release formulation that is still therapeutically efficacious.
Regarding the release rate of tolcapone, Smith teaches sustained release preparations comprising an active ingredient, such as tolcapone.  Smith further teaches a rate of release that was substantially constant or pseudo-zero-order over several days ([0109]).  It would have been prima facie obvious to optimize the release profile within the teachings of Smith.
Response to Arguments
Applicant’s Remarks filed 15 November 2021 have been fully considered but they are not persuasive.  Applicant argues that the cited references do not teach (1) the claimed weight percentage of tolcapone in the tablet, i.e., from about 30% to about 50% or (11) micronized tolcapone having a Dv,0.9 of not more than 55 µm.
The examiner respectfully argues that Smith teaches active ingredients in micronized form wherein 90% of particles have a size of <5 µm in diameter.  Heller et al. further teach orally administering tolcapone as an aqueous suspension comprising small particles, e.g., less than 100 µm average diameter, such as less than 30 µm, 10 µm, 3 µm, or 1 µm particles of the drug.  Therefore, it would have been obvious to prepare micronized tolcapone having Dv,0.9 of not more than 55 µm.  
Regarding the concentration of tolcapone, Heller et al. teach that typical doses of tolcapone in PD management is 100-200 mg three times daily.  Heller et al. teach that continuous oral administration could reduce its dosage and/or frequency of administration and its hepatotoxicity, wherein the daily dosage could be less than 500 mg per 16 awake hours, such as less than 300 mg per 16 awake hours.  A person having ordinary skill in the art would have been able to optimize the concentration of tolcapone in sustained 
Applicant asserts that the claimed weight percentage of tolcapone in the tablet and the disclosed dosing protocol are not overlapping or similar, such that there is nothing to be optimized.  Applicant argues that they are different parameters, i.e., one is an amount of an active compared to other components of a unit dosage form while the other is the amount of an active administered to a patient per day.
The examiner respectfully argues that the amount of tolcapone in a dosage form is directly related to the amount administered to a patient.  A person having ordinary skill in the art would have been motivated to optimize the amount of tolcapone in the dosage form in order to achieve the therapeutically effective amount when the dosage form is administered to a patient.
Applicant also argues that the Examiner has not alleged that the particle size is a result-effective variable, nor has the Examiner presented the underlying reasoning in sufficient detail to support routine optimization.
The examiner respectfully argues that Smith further teaches that the active pharmaceutical ingredients include tolcapone, and further teaches active ingredients in micronized form wherein 90% of particles have a size of <5 µm in diameter.  Heller et al. further teach orally administering tolcapone as an aqueous suspension comprising small particles, e.g., less than 100 µm average diameter, such as less than 30 µm, 10 µm, 3 µm, or 1 µm particles of the drug.  Therefore, it would have been obvious to prepare micronized tolcapone having Dv,0.9
Applicant also argues that the Examiner has not shown that an ordinary artisan would have even looked to the combining references, i.e., Smith and Heller et al. as neither reference relates to controlled/sustained release tablet formulations.
The examiner respectfully argues that Centellas Casado et al., Smith and Heller et al. are all within the same field of endeavor, i.e. pharmaceutical formulations comprising tolcapone which is known for treating Parkinson’s disease.  Centellas Casado et al. teach compositions comprising tolcapone, wherein the compositions may be in the form of controlled release dosage form and may be a tablet.  Smith teaches sustained release dosage forms, wherein the active ingredient may be tolcapone.  Heller et al. also teach formulations comprising tolcapone, wherein the formulations may be in the form of a tablet.
The examiner respectfully argues that Centellas Casado et al. teach that controlled release dosage forms are known in the art and particularly desirable for the treatment of chronic diseases or for the administration of active agents that can be toxic at high doses or that show a low half-life pattern when administered to the patient.  A person having ordinary skill in the art would have looked to the art for known methods of preparing controlled release dosage forms.  Smith teaches sustained release dosage forms comprising a micronized active, such as tolcapone, a binder and a polymer, such as cellulose polymers.  Therefore, a person having ordinary skill in the art would have been motivated to prepare sustained release tablets comprising tolcapone, a cellulose sustained release polymer coating, and a binder, as reasonably suggested by Smith.
Centellas Casado et al. teach that controlled release dosage forms are known in the art and particularly desirable for the treatment of chronic diseases or for the 
The examiner respectfully argues that Heller et al. teach that tolcapone has a 2-3 hour half-life, is limited by its hepatotoxicity, and continuous delivery could help to alleviate the hepatotoxicity.  Heller et al. also teach orally administering tolcapone as an aqueous suspension comprising small particles, e.g., less than 100 µm average diameter, such as less than 30 µm, 10 µm, 3 µm, or 1 µm particles of the drug.  A person having ordinary skill in the art would consider Heller et al. as relevant for the teaching that tolcapone is hepatotoxic, and the dosage should be limited and continuous in order to minimize or alleviate the toxicity.  Also, Heller is relevant for the ordinary dosage amounts for the treatment of PD.  Centellas Casado et al. teach that controlled release dosage 
Applicant also argues that the sustained release tablets of the amended claims containing micronized tolcapone unexpectedly extend release compared to the corresponding sustained release tablets comprising non-micronized tolcapone.  
The examiner respectfully argues that Smith teaches micronized active ingredients are suitable for sustained release dosage forms.  Smith further teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient as a starting point in the formulations ([0005]).  Smith also teaches examples of micronized active ingredient in sustained release formulations ([0107]).  Therefore, the examples of the instant specification do not present unexpected results since a person having ordinary skill in the art would reasonably expect micronized tolcapone to be suitable for use in sustained release dosage forms.  Also, a person having ordinary skill in the art would have been motivated to start with micronized active pharmaceutical ingredient in the preparation of sustained release dosage forms.
Applicant also argues that Smith relates to formulation of parenteral sustained release dosage forms which, importantly, does not include tablets suitable for oral (enteral) administration.  Therefore, Applicant asserts that a person of skill in the art would not have considered the teachings of Smith when looking to formulate a sustained release tolcapone tablet.
The examiner respectfully argues that Smith teaches sustained release solid dosage forms, and further teach dissolution testing of solid forms wherein the rate of release was substantially constant or pseudo-zero-order over several days.  A person having ordinary skill in the art would have reasonably looked at Smith for preparation of sustained release solid dosage forms.
Applicant also argues that Heller et al. does not provide any relevant teachings as to either extended release formulations or tablets.
The examiner respectfully argues that Heller et al. teach formulations that can be in the form of a tablet, comprising tolcapone as the active agent.

Claims 5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Centellas Casado et al. (US 2014/0296188 A1) in view of Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1) as applied to claims 1, 3-4, 8-9, 15 and 18 above, further in view of Gupta et al. (US 2013/0195973 A1).
The teachings of Centellas Casado et al., Smith and Heller et al. are discussed above and incorporated herein by reference.
Centellas Casado et al. do not explicitly disclose a tablet comprising microcrystalline cellulose as a binder.  Centellas Casado et al. also do not explicitly disclose tablets comprising magnesium stearate, talc and colloidal silica.
Gupta et al. teach extended release dosage forms comprising tolcapone ([0058]).  Gupta et al. further teach tablets comprising active agents, hydroxypropyl methylcellulose, microcrystalline cellulose, magnesium stearate and talc ([0093], [0101]).  
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare tablets according to Centellas Casado et al. and Smith wherein the tablet comprises tolcapone, microcrystalline cellulose, hydroxypropyl methylcellulose, magnesium stearate, talc and colloidal silica, as reasonably taught by Gupta et al.  Such would have been obvious because Smith teach tablet formulations comprising an active, such as tolcapone, and a binder in the core and a coating comprising hydroxypropyl methylcellulose, and Gupta et al. teach tablets comprising actives, microcrystalline cellulose, hydroxypropyl methylcellulose, talc, magnesium stearate and colloidal silicone dioxide.
Regarding the concentrations, it would have been prima facie obvious for a person having ordinary skill in the art to determine through routine experimentation the amounts of each component to prepare sustained release tablets.  
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is relied upon herein.

Claims 1, 3-5, 8-9, 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (US 2010/0112053 A1) in view of Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).
Momose et al. teach a sustained release tablet comprising tolcapone, HPMC as a binder, and acrylic polymer as a release retardant formed by direct compression 
Momose et al. do not explicitly teach micronized tolcapone, as instantly claimed.  However, Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient as a starting point in the formulations.  The release of the active pharmaceutical ingredient into the body is then controlled using matrices, membranes or other inactive ingredients or devices ([0005]).  Smith also teach that in addition to the active, the core may comprise binders ([0032]); and a coating may comprise hydroxypropyl methyl cellulose ([0077]).  Smith further teaches that the active pharmaceutical ingredients include tolcapone ([0087]).
Therefore, it would have been prima facie for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare sustained release compositions according to Momose et al. wherein the tolcapone is micronized, as reasonably suggested by Smith.  Such would have been obvious because Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient.  Also, it would have been prima facie obvious for a person having ordinary skill in the art to prepare sustained release compositions according to Momose et al. comprising micronized tolcapone, HPMC and microcrystalline cellulose since Momose et al. teach preparation of a sustained release composition comprising active agent, HPMC and microcrystalline cellulose (Example 1). 
Regarding the size of the micronized tolcapone, it would have been obvious for a person having ordinary skill in the art to optimize the particle size of tolcapone through 
Heller et al. teach that tolcapone is a reversible COMT inhibitor of 2-3 hour half-life.  It exerts its COMT inhibitory effects in the central nervous system as well as in the periphery.  Its use is limited by its hepatotoxicity.  The typical dose of tolcapone in PD management is 100-200 mg three times daily.  Tolcapone may also be effective in the treatment of Hallucinogen Persisting Perception Disorder, decreasing visual symptoms.  Continuous oral administration of tolcapone could reduce its dosage and/or frequency of administration and its hepatotoxicity.  The reduced dosage could alleviate its hepatotoxicity.  Its daily dose could be less than 500 mg per 16 awake hours, such as less than 300 mg per 16 awake hours.  It could be continuously orally administered, for example, as an aqueous suspension comprising small particles, e.g., less than 100 µm average diameter, such as less than 30 µm, 10 µm, 3 µm or 1 µm particles of the drug.  Alternatively, it could be administered as a suspension in a non-aqueous solution, such an edible oil, cocoa-butter, propylene glycol, or glycerol ([0231]).
Therefore, a person having ordinary skill in the art would have been motivated to optimize the micronized particle size for incorporation into a sustained release system, such as less than 100 µm at taught by Heller et al.
Regarding the concentration of tolcapone, release retardant and binder, a person having ordinary skill in the art would have been motivated to optimize their amounts in order to prepare a sustained release formulation that is still therapeutically efficacious.
Regarding the release rate of tolcapone, Momose et al. teach sustained release preparations comprising tolcapone.  It would have been prima facie obvious to optimize the release profile within the teachings of Momose et al.
Response to Arguments
Applicant’s Remarks filed 15 November 2021 have been fully considered but they are not persuasive.  Applicant asserts that the cited references do not teach (i) the weight percentage of tolcapone in the tablet, i.e., from about 30% to about 50% by weight or (ii) micronized tolcapone having a Dv,0.9 of not more than 55 µm.
The examiner respectfully argues that Smith teaches active ingredients in micronized form wherein 90% of particles have a size of <5 µm in diameter.  Heller et al. further teach orally administering tolcapone as an aqueous suspension comprising small particles, e.g., less than 100 µm average diameter, such as less than 30 µm, 10 µm, 3 µm, or 1 µm particles of the drug.  Therefore, it would have been obvious to prepare micronized tolcapone having Dv,0.9 of not more than 55 µm.  
Regarding the concentration of tolcapone, Heller et al. teach that typical doses of tolcapone in PD management is 100-200 mg three times daily.  Heller et al. teach that continuous oral administration could reduce its dosage and/or frequency of administration and its hepatotoxicity, wherein the daily dosage could be less than 500 mg per 16 awake hours, such as less than 300 mg per 16 awake hours.  A person having ordinary skill in the art would have been able to optimize the concentration of tolcapone in sustained release dosage forms in order to achieve a therapeutically effective concentration, such as within the dosage concentrations taught by Heller et al.
The remaining arguments with respect to Smith and Heller et al. are the same as above.  Therefore, the examiner’s response above is relied upon herein.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Momose et al. (US 2010/0112053 A1) in view of Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1) as applied to claims 1, 3-5, 8-9, 11-13 and 18 above, further in view of Centellas Casado et al. (US 2014/0296188 A1).
The teachings of Momose et al., Smith and Heller et al. are discussed above and incorporated herein by reference.  
Instant claim 15 is drawn to a method for the prevention and/or treatment of a transthyretin-associated amyloidosis.
Momose et al. do not explicitly disclose a method of treating transthyretin-associated amyloidosis.  However, Centellas Casado et al. teach that tolcapone is effective for treating transthyretin-associated amyloidosis (Claims 14-20).
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is relied upon herein.

Claims 1, 3-5, 8-9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tasmar (Rote Liste 2012) in view of Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).
Tasmar teaches a composition comprising tolcapone, microcrystalline cellulose and hypromellose (col. 1, monography 70 070).
Tasmar does not explicitly teach micronized tolcapone, as instantly claimed.  However, Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient as a starting point in the formulations.  The release of the active pharmaceutical ingredient into the body is then controlled using matrices, membranes or other inactive ingredients or devices ([0005]).  Smith also teach that in addition to the active, the core may comprise binders ([0032]); and a coating may comprise hydroxypropyl methyl cellulose ([0077]).  Smith further teaches that the active pharmaceutical ingredients include tolcapone ([0087]).
Therefore, it would have been prima facie for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare sustained release compositions according to Smith wherein the tolcapone is micronized.  Such would have been obvious because Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient.
Regarding the size of the micronized tolcapone, it would have been obvious for a person having ordinary skill in the art to optimize the particle size of tolcapone through routine experimentation.  Smith teaches that micronized active ingredients are typically used in sustained release formulations.  
Heller et al. teach that tolcapone is a reversible COMT inhibitor of 2-3 hour half-life.  It exerts its COMT inhibitory effects in the central nervous system as well as in the periphery.  Its use is limited by its hepatotoxicity.  The typical dose of tolcapone in PD management is 100-200 mg three times daily.  Tolcapone may also be effective in the treatment of Hallucinogen Persisting Perception Disorder, decreasing visual symptoms.  Continuous oral administration of tolcapone could reduce its dosage and/or frequency of 
Therefore, a person having ordinary skill in the art would have been motivated to optimize the micronized particle size for incorporation into a sustained release system, such as less than 100 µm at taught by Heller et al.
Regarding the concentration of tolcapone, release retardant and binder, a person having ordinary skill in the art would have been motivated to optimize their amounts in order to prepare a sustained release formulation that is still therapeutically efficacious.
Response to Arguments
Applicant’s Remarks filed 15 November 2021 have been fully considered but they are not persuasive.  Applicant argues that Tasmar discloses 100 mg film tablets comprising tolcapone, microcrystalline cellulose and hypromellose (HPMC). The reference is silent regarding micronized tolcapone or sustained release tablets.  Indeed, Tasmar® is known as an immediate-release tolcapone formulation.
The examiner respectfully argues that Smith provides motivation for preparing tolcapone as a micronized sustained release formulation, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 8-9, 11-13, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,610,270 in view of Momose et al. (US 2010/0112053 A1), Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘270 is drawn to the treatment of transthyretin-associated amyloidosis comprising administering a COMT inhibitor, including tolcapone.  US ‘270 further claims that the COMT inhibitor is administered as an oral dosage form or a controlled release dosage form.  US ‘270 does not claim that the dosage form is a sustained release tablet comprising micronized tolcapone, a release retardant and a binder, as instantly claimed.  The teachings of Momose et al., Smith and Heller et al. are discussed above and incorporated herein by reference.  It would have been obvious to prepare tablets comprising micronized tolcapone, a release retardant and a binder, as discussed above, and it would have been obvious to treat a transthyretin-associated amyloidosis with said sustained release tablets comprising tolcapone.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is relied upon herein.

Claims 1, 3-5, 8-9, 11-13, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,045,956 in view of Momose et al. (US 2010/0112053 A1), Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘956 is drawn to the treatment of transthyretin-associated amyloidosis comprising administering a COMT inhibitor, including tolcapone.  US ‘956 further claims that the COMT inhibitor is administered as an oral dosage form and may be in the form of a tablet.  US ‘956 does not claim that the tablet is a sustained release tablet comprising micronized tolcapone, a release retardant and a binder, as instantly claimed.  The teachings of Momose et al., Smith and Heller et al. are discussed above and incorporated herein by reference.  It would have been obvious to prepare tablets comprising micronized tolcapone, a release retardant and a binder, as discussed above, and it would have been obvious to treat a transthyretin-associated amyloidosis with said sustained release tablets comprising tolcapone.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is relied upon herein.

Claims 1, 3-5, 8-9, 11-13, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,449,169 in view of Momose et al. (US 2010/0112053 A1), Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘169 is drawn to a method for disrupting transthyretin amyloid fibrils (i.e., treating a transthyretin-associated amyloidosis) comprising administering a COMT inhibitor, including tolcapone.  US ‘169 further claims that the COMT inhibitor is administered as an oral dosage form and may be in the form of a tablet.  US ‘169 does not claim that the tablet is a sustained release tablet comprising micronized tolcapone, a release retardant and a binder, as instantly claimed.  The teachings of Momose et al., Smith and Heller et al. are discussed above and incorporated herein by reference.  It would have been obvious to prepare tablets comprising micronized tolcapone, a release retardant and a binder, as discussed above, and it would have been obvious to treat a transthyretin-associated amyloidosis with said sustained release tablets comprising tolcapone.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is relied upon herein.

Claims 1, 3-5, 8-9, 11-13, 15 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,786,473  in view of Momose et al. (US 2010/0112053 A1), Smith (US 2007/0003619 A1) and Heller et al. (US 2016/0278899 A1).  Although the claims at issue are not identical, they are not US ‘473 claims a method for treating transthyretin (TTR)-associated amyloid comprising administering a COMT inhibitor, including tolcapone.  US ‘473 further claims that the COMT inhibitor is administered as an oral dosage form and may be in the form of a tablet.  US ‘473 does not claim that the tablet is a sustained release tablet comprising micronized tolcapone, a release retardant and a binder, as instantly claimed.  The teachings of Momose et al., Smith and Heller et al. are discussed above and incorporated herein by reference.  It would have been obvious to prepare tablets comprising micronized tolcapone, a release retardant and a binder, as discussed above, and it would have been obvious to treat a transthyretin-associated amyloidosis with said sustained release tablets comprising tolcapone. 
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is relied upon herein.
New Grounds of Rejections
Claims 1, 3, 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bolsöy (WO 2016/036308 A1).
Regarding instant claims 1, 3, 5, Bolsöy teaches pharmaceutical compositions comprising a dopamine replacement agent, a DDI and a COMT inhibitor (Abstract; [0086]; Claim 1).  Bolsöy teaches that the compositions may be in the form of a tablet, and may include sustained-release formulations ([0075], [0082]).  Bolsöy further teaches that the COMT inhibitor may preferably include tolcapone in an amount from about 5 mg/ml to about 100 mg/ml ([00141]-[00143], [00198]-[00199]).  Bolsöy also teaches that the 
Bolsöy also teaches that the carriers comprising cellulose polymers ([0036]), and inactive ingredients including microcrystalline cellulose ([00107], [00109]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare sustained release tablets comprising micronized tolcapone having a particle size less than about 20 µm and a cellulose polymer carrier and microcrystalline cellulose inactive ingredient, as reasonably suggested by Bolsöy.
Regarding instant claims 8-9, Bolsöy does not explicitly disclose the rate of dissolution of tolcapone in a sustained release tablet.  However, Bolsöy teaches that pharmaceutical compositions may be formulated as tablets, and sustained release formulations.  A person having ordinary skill in the art would have been motivated to optimize the dissolution rate of sustained released formulations in order to achieve a therapeutically effective amount of tolcapone over a sustained period of time.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bolsöy (WO 2016/036308 A1) as applied to claims 1, 3, 5 and 8-9 above, further in view of Smith (US 2007/0003619 A1).
The teachings of Bolsöy are discussed above and incorporated herein by reference.  
Bolsöy does not explicitly disclose sustained release tablets comprising hydroxypropyl cellulose polymer and a binder.  However, Smith teaches that most 
  Therefore, it would have been prima facie for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare sustained release compositions according to Centellas Casado et al. wherein the tolcapone is micronized with a particle size of Dv,0.9 <55 µm, such as <5 µm, and the tablet comprises a binder and hydroxypropyl methyl cellulose, as reasonably suggested by Smith.  Such would have been obvious because Smith teaches that most sustained release systems employ a finely milled or micronized preparation of the active pharmaceutical ingredient.  Smith also teaches that in addition to the active, the core may comprise binders; and a coating may comprise hydroxypropyl methyl cellulose.  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bolsöy (WO 2016/036308 A1) as applied to claims 1, 3, 5 and 8-9 above, further in view of Gupta et al. (US 2013/0195973 A1).
Regarding instant claims 12-13, Bolsöy does not explicitly teach tablets comprising talc, magnesium stearate and anhydrous colloidal silica.  However, Gupta et al. teach extended release dosage forms comprising tolcapone ([0058]).  Gupta et al. further teach tablets comprising active agents, hydroxypropyl methylcellulose, microcrystalline cellulose, magnesium stearate and talc ([0093], [0101]).  Gupta et al. also teach that the tablets may comprise a lubricant/glidant, such as colloidal silicone dioxide, magnesium stearate, talc, and mixtures thereof ([0077]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare sustained release tablets comprising tolcapone according to Bolsöy, wherein the tablets comprise hydroxypropyl methylcellulose, microcrystalline cellulose, magnesium stearate and talc, as reasonably suggested by Gupta et al.
Regarding the concentrations, it would have been prima facie obvious for a person having ordinary skill in the art to determine through routine experimentation the amounts of each component to prepare sustained release tablets.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bolsöy (WO 2016/036308 A1) as applied to claims 1, 3, 5 and 8-9 above, further in view of Centellas Casado et al. (US 2014/0296188 A1).
Regarding instant claim 15, Bolsöy does not explicitly teach treatment of a transthyretin-associated amyloidosis.  However, Centellas Casado et al. teach a method 
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claim to treat a transthyretin-associated amyloidosis with the compositions according to Bolsöy.  Such would have been obvious because Bolsöy teaches compositions comprising tolcapone, and Centellas Casado et al. teach a method for the prevention and/or treatment of a transthyretin-associated amyloidosis comprising administering a COMT inhibitor, such as tolcapone.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616